 

[ex10-3pg1logo.jpg]

 



#  

 

Colombia Clean power & fuels, Inc.

 

2010 EQUITY INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

 

THIS GRANT AGREEMENT (the “Agreement”) is entered into as of by and between
colombia clean power & fuels, Inc., a Nevada corporation (the “Corporation”),
and (“Grantee”).

 

Article I

GRANT OF OPTION

 

Section 1.1      Grant of Options. Subject to the provisions of this Agreement,
and pursuant to the provisions of the Colombia Clean Power & Fuels, Inc. 2010
Equity Incentive Plan (the “Plan”), the Corporation hereby grants to Grantee, as
of the Grant Date specified in Attachment A, a Nonqualified Stock Option (the
“Option”) to purchase all or any part of the number and class of shares of
Common Stock set forth on Attachment A at the exercise price per share (“Option
Price”) set forth on Attachment A.

 

Section 1.2      Term of Options. Unless the Option granted pursuant to Section
1.1 terminates earlier pursuant to other provisions of the Agreement, including
the expiration date specified in Attachment A, the Option shall expire on the
expiration date set forth on Attachment A hereto, but in no event later than the
tenth (10th) anniversary of its Grant Date.

 

Article II

VESTING

 

Section 2.1      Vesting Schedule. Subject to the further provision of this
Agreement, and unless the Option has earlier terminated pursuant to the
provisions of the Agreement, Grantee shall become vested on the dates specified
on Attachment A in a portion of the Option with respect to a percentage or
number of the underlying shares in accordance with the vesting schedule
specified on Attachment A; provided that Grantee shall have been in the
continuous employ of or affiliation (as a director or consultant) with the
Corporation or any of the Corporation’s subsidiaries from the Grant Date through
any such date. Unless the Option granted pursuant to Section 1.1 terminates
earlier pursuant to the Plan or other provisions of this Agreement, the unvested
portion of the Option shall immediately vest and become exercisable upon a
Change in Control.

 

Colombia Clean Power & Fuels, Inc

245 Sir Francis Drake Boulevard

San Anselmo, CA 94930

+1 415 460 1165

  

 

 

 

Section 2.2      Change in Control. “Change in Control” shall mean a change in
the ownership or effective control of the Corporation, or a change in the
ownership of a substantial portion of the Corporation’s assets. Such change
shall be deemed to have occurred if a person or group, other than any person or
group who currently owns fifty percent (50%) or more of the Corporation,
acquires fifty percent (50%) or more of the total value or voting power of all
the outstanding stock of the Corporation or fifty percent (50%) or more of the
fair market value of the assets of the Corporation.

 

Article III

EXERCISE OF OPTION

 

Section 3.1      Exercisability of Option. No portion of the Option granted to
Grantee shall be exercisable by Grantee prior to the time such portion of the
Option has vested.

 

Section 3.2      Manner of Exercise. The Option may be exercised, in whole or in
part, by delivering written notice to the Corporation’s principal office to the
attention of its Secretary. Such notice shall specify the number of shares of
Common Stock subject to the Option as to which the Option is being exercised,
and shall be accompanied by full payment of the Option Price of the shares of
Common Stock as to which the Option is being exercised. Payment of the Option
Price shall be made in cash (or cash equivalents acceptable to the Committee in
the Committee’s discretion). In the Committee’s sole and absolute discretion,
the Committee may authorize payment of the Option Price to be made, in whole or
in part, by such other means as the Committee may prescribe. The Option may be
exercised only in multiples of whole shares and no partial shares shall be
issued. Notwithstanding anything to the contrary herein, the minimum number of
shares that may be purchased upon an exercise of the Option is the lesser of 100
shares or the number of shares subject to the vested portion of the Option.

 

Section 3.3      Issuance of Shares and Payment of Cash upon Exercise. Upon
exercise of the Option, in whole or in part, in accordance with the terms of the
Agreement and upon payment of the Option Price for the shares of Common Stock as
to which the Option is exercised, the Corporation shall issue to Grantee or, in
the event of Grantee’s death, to Grantee’s executor, personal representative or
the person to whom the Option shall have been transferred by will or the laws of
descent and distribution, as the case may be, the number of shares of Common
Stock so paid for, in the form of fully paid and nonassessable Common Stock. The
stock certificates for any shares of Common Stock issued hereunder shall, unless
such shares are registered or an exemption from registration is available under
applicable federal and state law, bear a legend restricting transferability of
such shares.

 

Article IV

TERMINATION OF EMPLOYMENT OR AFFILIATION

 

Section 4.1      Unvested Portion. Subject to the further provision of this
Agreement, and unless the Option has earlier terminated pursuant to the
provisions of this Agreement, the unvested portion of the Option shall terminate
upon termination of Grantee’s employment or affiliation (as a director or
consultant) with the Corporation and all of the Corporation’s subsidiaries for
any reason.

 

Colombia Clean Power & Fuels

 

 

 

 

Section 4.2      Termination of Employment or Affiliation For Cause by the
Corporation. Unless the Option has earlier terminated pursuant to the provisions
of this Agreement, the vested portion of the Option shall terminate upon
termination of Grantee’s employment or affiliation with the Corporation and all
of the Corporation’s subsidiaries for Cause by the Corporation.

 

Section 4.3      Termination of Employment or Affiliation Involuntarily by the
Corporation or Voluntarily by Grantee Other Than Termination of Employment or
Affiliation by Retirement, Death or Disability or for Cause. Unless the Option
has earlier terminated pursuant to the provisions of this Agreement, the vested
portion of the Option granted to Grantee shall terminate in its entirety,
regardless of whether the Option is vested in whole or in part, at the end of
the stated term of the Option. Grantee may exercise all or any part of the
Option that was vested as of the date of termination (including any part of the
Option as to which vesting was accelerated by, or in connection with, such
termination) after the date of termination but no later than the earlier of 90
days following such date of termination or the end of the stated term of the
Option.

 

Section 4.4      Termination of Employment or Affiliation by Reason of
Retirement or Death. Unless the Option has earlier terminated pursuant to the
provisions of the Agreement, upon Grantee’s Retirement or death, Grantee or, in
the event of Grantee’s death, Grantee’s executor, personal representative or the
person to whom the Option shall have been transferred by will or the laws of
descent and distribution, as the case may be, may exercise all or any part of
the Option that was vested as of the date of termination at any time until the
end of the stated term of the Option.

 

Section 4.5      Termination of Employment or Affiliation by Reason of
Disability. Unless the Option has earlier terminated pursuant to the provisions
of the Agreement, in the event that Grantee ceases, by reason of Disability, to
be an employee of or affiliated (as a director or consultant) with the
Corporation, all or any part of the Option that was vested as of the date of
termination of employment or affiliation may be exercised in whole or in part at
any time until the end of the stated term of the Option. For purposes of this
Agreement, “Disability” shall be as defined in Code Section 409A(a)(2)(c) and
shall be determined by the Committee, with its determination on the matter being
final and binding.

 

Article V

 

MISCELLANEOUS

 

Section 5.1      Non-Guarantee of Employment. Nothing in the Plan or the
Agreement shall be construed as a contract of employment between the Corporation
(or an affiliate) and Grantee, or as a contractual right of Grantee to continue
in the employ of the Corporation or an affiliate, or as a limitation of the
right of the Corporation or an affiliate to discharge Grantee at any time.

 

Colombia Clean Power & Fuels

 

 

 

 

Section 5.2      No Rights of Stockholder. Grantee shall not have any of the
rights of a stockholder with respect to the shares of Common Stock that may be
issued upon the exercise of the Option until such shares of Common Stock have
been issued to him upon the due exercise of the Option.

 

Section 5.3      Withholding of Taxes. The Corporation or any affiliate shall
have the right to deduct from any compensation or any other payment of any kind
(including withholding the issuance of shares of Common Stock) due Grantee the
amount of any federal, state or local taxes required by law to be withheld as
the result of the exercise of the Option; provided, however, that the value of
the shares of Common Stock withheld may not exceed the statutory minimum
withholding amount required by law. In lieu of such deduction, the Committee may
require Grantee to make a cash payment to the Corporation or an affiliate equal
to the amount required to be withheld. If Grantee does not make such payment
when requested, the Corporation may refuse to issue any Common Stock certificate
under the Plan until arrangements satisfactory to the Committee for such payment
have been made.

 

Section 5.4      Nontransferability of Option. Other than by will or the laws of
descent and distribution, the Option shall be nontransferable. During any period
Grantee is under a legal disability, Grantee’s guardian or legal representative
may exercise all or any portion of the vested Option on behalf of Grantee.

 

Section 5.5      Agreement Subject to the Corporation’s Charter and Bylaws. This
Agreement is subject to the Charter and Bylaws of the Corporation, and any
applicable federal or state laws, rules or regulations, including without
limitation, the laws, rules, and regulations of the State of New York.

 

Section 5.6      Gender. As used herein, the masculine shall include the
feminine as the circumstances may require.

 

Section 5.7      Headings. The headings in the Agreement are for reference
purposes only and shall not affect the meaning or interpretation of the
Agreement.

 

Section 5.8      Notices. All notices and other communications made or given
pursuant to the Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to Grantee at the
address contained in the records of the Corporation, or addressed to the
Committee, care of the Corporation for the attention of its Secretary at its
principal office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

 

Section 5.9      Entire Agreement; Modification. This Agreement contains the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified, except as provided in the Plan.

 

Colombia Clean Power & Fuels

 

 

 

 

Section 5.10      Conformity with Plan. This Agreement is intended to conform in
all respects with, and is subject to all applicable provisions of, the Plan,
which is incorporated herein by reference. Unless stated otherwise herein,
capitalized terms in this Agreement shall have the same meaning as defined in
the Plan. Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan; provided, however, that the Option
granted pursuant to this Agreement is not transferable by Grantee other than by
will or the laws of descent and distribution, and the Option is exercisable
during Grantee’s lifetime only by Grantee notwithstanding any provision of the
Plan to the contrary. In the event of any ambiguity in the Agreement or any
matters as to which the Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan and Grant Agreements related
thereto, (ii) prescribe, amend and rescind rules and regulations relating to the
Plan, and (iii) make all other determinations deemed necessary or advisable for
the administration of the Plan. Grantee acknowledges by signing this Agreement
that he has received and reviewed a copy of the Plan.

 

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

  Colombia Clean Power & Fuels, Inc.       By:     Name: James A. Flores  
Title: Chief Financial Officer       GRANTEE       By:       Name:          



Colombia Clean Power & Fuels

 

 

 

 

ATTACHMENT A

 

  Grant Date:               Number of Options:   (“Total Shares”)          
Exercise Price: $ per share           Vesting Schedule: 100% immediate vesting  
        Expiration Date:               Termination: The provisions of Section
4.1 of this Option Agreement shall not apply to this Grant

 

Colombia Clean Power & Fuels

 

 

 

 

Colombia Clean Power & Fuels, Inc.

 

EXERCISE FORM

 

(To be completed and signed only upon exercise of the Warrants)

 

To:Colombia Clean Power & Fuels, Inc.

245 Sir Francis Drake

San Anselmo, CA 94960

Attention: Secretary

 

The undersigned hereby exercises his or its rights to purchase ___________
Warrant Shares covered by the within Warrant and tenders payment herewith in the
amount of $_________ by [tendering cash or delivering a certified check or bank
cashier’s check, payable to the order of the Company] in accordance with the
terms thereof, and requests that certificates for such securities be issued in
the name of, and delivered to:

 

                      (Print Name, Address and Social
Security or Tax Identification Number)

 

and, if such number of shares of Common Stock issuable upon such exercise shall
not be all the shares of Common Stock covered by the within Warrant, that a new
Warrant for the balance of the shares of Common Stock covered by the within
Warrant be registered in the name of, and delivered to, the undersigned at the
address stated below.

 

Dated as of _________________, 20___ Name:     (Please Print)

 

  Address:                               (Signature)

 

Colombia Clean Power & Fuels

 



 

